     Case: 4:20-cv-00167-DMB-DAS Doc #: 14 Filed: 02/09/21 1 of 11 PageID #: 259




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

ROY TERRELL and                                                                       PLAINTIFFS
ALLIE TERRELL

V.                                                                    NO. 4:20-CV-167-DMB-DAS

REGIONS BANK                                                                         DEFENDANT


                                              ORDER

       Roy and Allie Terrell sued Regions Bank in state court seeking damages for injuries Roy

suffered when he fell from a chair while in one of Regions’ branches. Regions removed the action

to federal court and then moved to compel arbitration based on an arbitration clause in an

agreement concerning the Terrells’ personal checking account. The Terrells contend that there is

no valid and enforceable agreement to arbitrate and that their claims are outside the scope of any

agreement related to their personal checking account. However, because the Terrells have not

sufficiently attacked the validity of the arbitration clause itself and because the arbitration clause

allows the arbitrator to determine arbitrability, arbitration will be ordered.

                                                I
                                        Procedural History

       On July 29, 2020, Roy Terrell and Allie Terrell filed a complaint in the Circuit Court of

Grenada County, Mississippi, against Regions Bank for damages they allegedly suffered after Roy

fell out of a chair inside a Regions branch. Doc. #2. Alleging diversity jurisdiction, Regions

removed the action to the United States District Court for the Northern District of Mississippi on

September 18, 2020. Doc. #1. Approximately three weeks later, Regions filed a motion to compel

arbitration and stay all proceedings. Doc. #6. The motion is fully briefed. Docs. #7, #10, #13.
    Case: 4:20-cv-00167-DMB-DAS Doc #: 14 Filed: 02/09/21 2 of 11 PageID #: 260




                                                II
                                       Applicable Standards

       The Federal Arbitration Act (“FAA”) “provides that written arbitration agreements are

generally valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity

for the revocation of any contract.” Robertson v. Intratek Comput., Inc., 976 F.3d 575, 579 (5th

Cir. 2020) (internal quotation marks omitted). Under the FAA, if the making of an arbitration

agreement is at issue, “the court shall proceed summarily to the trial thereof.” 9 U.S.C. § 4. This

requirement may be satisfied by a jury trial if demanded by the parties or through an evidentiary

hearing. Dalon v. Ruleville Nursing & Rehab. Ctr., LLC., 161 F. Supp. 3d 406, 411–12 (N.D.

Miss. 2016). However, if the parties do not request a hearing, a court need not hold one when

there is no genuine issue of material fact related to the making of an arbitration agreement. See id.

at 417 (“[A] Court must hold a hearing unless there is no genuine issue of material fact ….”).

       “A court makes two determinations when deciding a motion to enforce an arbitration

agreement. First, the court asks whether there is a valid agreement to arbitrate and, second, whether

the current dispute falls within the scope of a valid agreement.” Edwards v. Doordash, Inc., 888

F.3d 738, 744 (5th Cir. 2018) (internal citation omitted). But “[w]hen the parties’ contract

delegates the arbitrability question to an arbitrator, the courts must respect the parties’ decision as

embodied in the contract.” Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 528

(2019). “Thus, a valid delegation clause requires the court to refer a claim to arbitration to allow

the arbitrator to decide gateway arbitrability issues.” Kubala v. Supreme Prod. Servs., 830 F.3d

199, 202 (5th Cir. 2016) (citing Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S. 63, 68–69 (2010)).

When the party seeking arbitration argues that there is a delegation clause, “the court performs the

first step—an analysis of contract formation—but the only question, after finding that there is in

fact a valid agreement, is whether the purported delegation clause is in fact a delegation clause.”

                                                   2
     Case: 4:20-cv-00167-DMB-DAS Doc #: 14 Filed: 02/09/21 3 of 11 PageID #: 261




Edwards, 888 F.3d at 743–44 (cleaned up) (quoting Kubala, 830 F.3d at 202). “In determining

whether a challenge is to formation itself or to subsequent enforcement, courts should apply state-

law principles of contract.” Bowles v. OneMain Fin. Grp., L.L.C., 954 F.3d 722, 725 (5th Cir.

2020) (cleaned up).

                                                         III
                                                     Background

         On April 17, 2009, the Terrells opened a personal checking account with Regions Bank by

signing a standard “Account Package” form. Doc. #6-2. The text of the Account Package states,

in relevant part:

         By signing below, I also: (a) agree to be bound by the terms of the Bank’s Deposit
         Agreement, and pricing schedule, as now in force and as amended from time to
         time hereafter, related to each account or service listed below; (b) acknowledge
         receipt of a copy of the applicable Deposit Agreement and pricing schedule now in
         effect; (c) promise that all information on this form is true and correct.

Id. The relevant portion of the governing Deposit Agreement 1 provides:

         ARBITRATION AND WAIVER OF JURY TRIAL. Except as expressly provided
         herein, you and we agree that either party may elect to resolve by BINDING
         ARBITRATION any controversy, claim, counterclaim, dispute or disagreement
         between you and us, whether asserted or brought in a direct, derivative, assignee,
         survivor, successor, beneficiary or personal capacity and whether arising before or
         after the effective date of this Agreement (any “Claim”). Claim has the broadest

1
 The Deposit Agreement referenced in the Account Package the Terrells initially signed was subsequently amended.
At the time the Account Package was signed, the Deposit Agreement then in effect contained a similar provision:
         ARBITRATION AND WAIVER OF JURY TRIAL. Except as expressly provided below, you and
         we agree that either party may elect to resolve by BINDING ARBITRATION any controversy,
         claim, counterclaim, dispute or disagreement between you and us, whether arising before or after
         the effective date of this Agreement (any “Claim”). This includes, but is not limited to, any
         controversy, claim, counterclaim, dispute or disagreement arising out of, in connection with or
         relating to any one or more of the following: … (5) any alleged contract or tort arising out of or
         relating in any way to the Agreement, any account, any transaction, any advertisement or
         solicitation, or your business, interaction or relationship with us …. If either party elects to arbitrate,
         the Claim shall be settled by BINDING ARBITRATION under the Federal Arbitration Act
         (“FAA”).

Doc. #6-3 at 20–21. It also provided that “[a]ny dispute regarding whether a particular controversy is subject to
arbitration, including any claim of unconscionability and any dispute over the scope or validity of this agreement to
arbitrate disputes or of this entire Agreement, shall be decided by the arbitrator(s).” Id. at 22.

                                                             3
    Case: 4:20-cv-00167-DMB-DAS Doc #: 14 Filed: 02/09/21 4 of 11 PageID #: 262




       possible meaning and includes, but is not limited to, any controversy, claim,
       counterclaim, dispute or disagreement arising out of, in connection with or relating
       to any one or more of the following: … (5) any alleged contract or tort arising out
       of or relating in any way to the Agreement, any account, any agreement, any
       transaction, any advertisement or solicitation, or your business, interaction or
       relationship with us; … (8) any property loss, damage or personal injury; (9) any
       claim, demand or request for compensation or damages from or against us; (10) any
       damages incurred on or about our premises or property …. If either party elects to
       arbitrate, the Claim shall be settled by BINDING ARBITRATION under the
       Federal Arbitration Act (“FAA”).

Doc. #6-4 at 3–4. The Deposit Agreement further provides that “[a]ny dispute regarding whether

a particular controversy is subject to arbitration, including any claim of unconscionability and any

dispute over the enforceability, scope, reach or validity of this agreement to arbitrate disputes or

of this entire Agreement, shall be decided by the arbitrator(s).” Id. at 5.

                                                IV
                                              Analysis

       Regions argues that “[a]ll the claims asserted by Plaintiffs against Regions fall within the

scope and coverage of the arbitration clause as it requires Regions and Plaintiff to arbitrate any

controversy, claim, or dispute between them, no matter the nature of such controversy, claim or

dispute.” Doc. #7 at 3. The Terrells respond that the arbitration clause is procedurally and

substantively unconscionable, and that their claim is outside the scope of the arbitration agreement.

Doc. #10 at PageID 143–47. Regions replies that (1) the Deposit Agreement “explicitly delegated

all issues of arbitrability, including unconscionability and scope, to the arbitrator to decide;” (2)

because the unconscionability argument “relies on terms outside of the arbitration agreement,” it

is “an attack on the contract as a whole” and “the issue is solely for the arbitrator to decide;” (3)

there is nothing unconscionable about the arbitration clause because it was a “routine arms-length

banking transaction;” and (4) the claim is within the scope because “the arbitration agreement

applies to ‘any dispute’ between Plaintiffs and Regions.” Doc. #13 at 1–2.



                                                  4
     Case: 4:20-cv-00167-DMB-DAS Doc #: 14 Filed: 02/09/21 5 of 11 PageID #: 263




        Because Regions argues that there is a delegation clause, the Court must determine (1)

whether there is a valid agreement to arbitrate, and (2) if there is a valid agreement to arbitrate,

whether there is in fact a delegation clause. Edwards, 888 F.3d at 743–44.

                                                   A. Validity

        The Terrells do not contest the existence of the Account Package, that they signed the

Account Package, and that the Account Package references and incorporates the Deposit

Agreement. Doc. #10 at PageID 136. But they contend that the agreement to arbitrate within the

Deposit Agreement is both procedurally and substantively unconscionable. 2 Id. at PageID #141.

        When determining whether an agreement to arbitrate exists, “federal courts do not consider

general challenges to the validity of the entire contract.” Edwards, 888 F.3d at 744 (citing Buckeye

Check Cashing, Inc. v. Cardegna, 546 U.S. 440 (2006)); Will-Drill Res., Inc. v. Samson Res. Co.,

352 F.3d 211, 215 (5th Cir. 2003) (“Unless a defense relates specifically to the arbitration

agreement, it must be submitted to the arbitrator as part of the underlying dispute.”). Thus, the

Terrells’ arguments must specifically address the arbitration clause in the Deposit Agreement

rather than the Deposit Agreement as a whole.




2
  As explained above, no hearing on a motion to compel arbitration is necessary where there is no genuine issue of
material fact as to the making of an arbitration agreement. See Dalon, 161 F. Supp. 3d at 417. In order to place the
making of an arbitration agreement at issue within the meaning of Section 4, “a party contesting the ‘making’ of the
arbitration agreement must ‘make at least some showing that under prevailing law, he would be relieved of his
contractual obligations to arbitrate if his allegations proved to be true … and produce some evidence to substantiate
his factual allegations.” Am. Heritage Life Ins. Co. v. Orr, 294 F.3d 702, 710 (5th Cir. 2002) (quoting Dillard v.
Merrill Lynch, Pierce, Fenner & Smith, Inc., 961 F.2d 1148, 1154 (5th Cir. 1992)) (internal punctuation omitted).
The Terrells argue the agreement to arbitrate is unconscionable. Doc. #10 at PageID 141. But “[r]aising issues of [an
agreement’s] procedural or substantive unconscionability … is not the equivalent of questioning the ‘making’ of an
arbitration agreement.” Orr, 294 F.3d at 710. Here, Regions and the Terrells submitted copies of the Account Package
form, the 2007 Deposit Agreement in effect at the time the Terrells opened their account, and the relevant Deposit
Agreement. The Terrells also submitted an affidavit executed by Roy stating that he signed the Account Package
form and that the form references the Deposit Agreement. Doc. #10-1. Because the Terrells do not dispute that Roy
signed the Account Package or that the Account Package incorporates the Deposit Agreement, and because the
Terrells’ arguments relate to unconscionability, the Court concludes a hearing pursuant to Section 4 is not required.

                                                         5
     Case: 4:20-cv-00167-DMB-DAS Doc #: 14 Filed: 02/09/21 6 of 11 PageID #: 264




         Under Mississippi law,3 “the usual defenses to a contract such as fraud, unconscionability,

duress, and lack of consideration may be applied to invalidate an arbitration agreement, so long as

the law under which the provision is invalidated is not applicable only to arbitration provisions.”

E. Ford, Inc. v. Taylor, 826 So. 2d 709, 714 (Miss. 2002). “Unconscionability has been defined

as an absence of meaningful choice on the part of one of the parties, together with contract terms

which are unreasonably favorable to the other party.” Id. at 715 (internal quotation marks omitted).

“The unconscionability of [a] contract … is to be determined under the circumstances as they

existed at the time the contract was made.” Pridgen v. Green Tree Fin. Servicing Corp., 88 F.

Supp. 2d 655, 657 (S.D. Miss. 2000).

                                      1. Procedural unconscionability

         The Terrells argue that the arbitration clause is procedurally unconscionable because Roy

“lacked knowledge to be bound to the Region’s [sic] arbitration agreement.” Doc. #10 at PageID

144. To support this argument, the Terrells assert that Regions did not provide Roy with a copy

of the Deposit Agreement, the Account Package did not reference an arbitration provision, and

Regions “took advantage of a relatively unsophisticated customer by getting him to sign an [sic]

one page document that attempts to incorporate a much larger agreement.” Id. at PageID 144–45.

Regions responds that “these charges are not specifically related to the arbitration agreement.

Instead, they go to the making of the entire contract.” Doc. #13 at 6.

         The Terrells’ arguments relate to the Account Package’s incorporation of the Deposit

Agreement and thus concern the entire contract rather than the specific arbitration clause.

Accordingly, the Court should not and will not consider these “general challenges to the validity



3
  The Deposit Agreement provides that it “will be governed by the substantive laws (excluding laws of conflict) and
regulations of the United States and the state in which your account is established.” Doc. # 6-4 at 30. The Terrells’
account was established in Mississippi, see Doc. #6-2, and the parties both rely on Mississippi law in their briefs.

                                                         6
    Case: 4:20-cv-00167-DMB-DAS Doc #: 14 Filed: 02/09/21 7 of 11 PageID #: 265




of the entire contract.” Edwards, 888 F.3d at 744. But even if the Court considered these

arguments, they fail on the merits. Roy signed the Account Package, which includes a term stating

that “[b]y signing below, I also … acknowledge receipt of a copy of the applicable Deposit

Agreement and pricing schedule now in effect.” Doc. #6-2. “In Mississippi, a person is charged

with knowing the contents of any document that he executes.” Russell v. Performance Toyota,

Inc., 826 So. 2d 719, 726 (Miss. 2002). Because Roy signed the Account Package acknowledging

receipt of the Deposit Agreement, he cannot argue that he lacked knowledge of the arbitration

clause on grounds that he never received the Deposit Agreement.

                                 2. Substantive unconscionability

       The Terrells also argue that the arbitration clause is substantively unconscionable because

the terms “are sufficiently one-sided and oppressive to Plaintiffs that no reasonable person would

accept them.” Doc. #10 at PageID 146. In support, the Terrells contend that under the agreement

(1) “Regions has an option to appeal any arbitration outcome over $250,000, however, Plaintiffs

are not provided with any right to appeal;” (2) Regions can “unilaterally modify the Deposit

Agreement, apparently without providing any form of notice to Plaintiffs, while Plaintiffs are

expressly forbidden from modifying the contract without express written agreement from

Regions;” and (3) “Regions is permitted to receive its expenses and attorneys’ fees if it is the

prevailing party at arbitration while there is no equivalent right for Plaintiffs to receive costs if

they prevail.” Id.

       “Substantive unconscionability is proven by oppressive contract terms such that there is a

one-sided agreement whereby one party is deprived of all the benefits of the agreement or left

without a remedy for another party’s nonperformance or breach.” Dalon v. MS HUD Ocean

Springs LLC, 283 So. 3d 90, 95 (Miss. 2019) (internal quotation marks omitted). “The terms of a



                                                  7
       Case: 4:20-cv-00167-DMB-DAS Doc #: 14 Filed: 02/09/21 8 of 11 PageID #: 266




substantively unconscionable contract are so unreasonably favorable to one party that the contract

imposes oppressive terms on the weaker party.” LAGB, LLC v. Total Merch. Servs., Inc., 284 So.

3d 720, 727 (Miss. 2019). If both parties are guaranteed the same rights by an arbitration

agreement, the agreement is not substantively unconscionable. United Credit Corp. v. Hubbard,

905 So. 2d 1176, 1179 (Miss. 2004).

           With respect to the right to appeal, as Regions indicates in its reply, 4 the Terrells’ argument

is not supported by the language of the arbitration clause. The agreement provides that “[i]n the

event that the arbitration results in an award which imposes an injunction on you or on us or

contains a monetary award in excess of $250,000, the award shall be reviewable on appeal initiated

within 30 days.” Doc. #6-4 at 5 (emphasis added). Nothing in the agreement limits the right to

appeal to only Regions. However, the use of a dollar amount to limit the right to appeal may make

the contract unconscionable if “the true purpose of the dollar amount threshold was to allow large

judgments against the [bank] to be appealed, and to take away the ability to appeal if a small

amount was awarded.” Marshall v. Pontiac, 287 F. Supp. 2d 1229, 1233 (S.D. Cal. 2003). It does

not appear that Mississippi courts have addressed this specific issue 5 but have provided that “[a]ll

doubts concerning … defenses to arbitration must be resolved in favor of arbitration.” Slater-

Moore v. Goeldner, 113 So. 3d 521, 528 (Miss. 2013). Based on the language of the agreement,

the parties are guaranteed the same rights to appeal, and the Terrells are not deprived of all benefits

of the agreement. The fact that the dollar amount threshold is likely to operate more often in favor

of Regions is not enough to render the arbitration clause unconscionable.



4
    Doc. #13 at 11.
5
  In Cleveland v. Mann, the Mississippi Supreme Court found that an arbitration agreement between a doctor and a
patient was not substantively unconscionable based on the doctor’s ability to choose the arbitration association and
the patient’s “limited right to appeal,” but did not discuss how the patient’s right to appeal was limited or whether the
same limits applied to the doctor. 942 So. 2d 108, 116 (Miss. 2006).

                                                           8
    Case: 4:20-cv-00167-DMB-DAS Doc #: 14 Filed: 02/09/21 9 of 11 PageID #: 267




       Regions’ response to the Terrells’ argument regarding attorneys’ fees is that the term is no

longer in the Deposit Agreement. Doc. #13 at 12. The relevant Deposit Agreement allows the

arbitrator “to award attorneys’ fees, costs and expenses, in whole or in part, in instances where

such is authorized by applicable law.” Doc. #6-4 at 5. However, the Court must look to the

circumstances at the time the contract was formed. Pridgen, 88 F. Supp. 2d at 657. Although the

Deposit Agreement in effect when the Terrells opened their account did provide for attorneys’

fees, it is in a section separate from the arbitration clause. Doc. #6-3 at 23. This argument does

not apply specifically to the arbitration clause and is not properly considered in determining

whether the parties had a valid arbitration agreement.

       Likewise, the Terrells’ argument regarding Regions’ ability to “unilaterally modify the

Deposit Agreement” refers to a section of the Deposit Agreement separate from the arbitration

clause and thus is not specifically directed at the agreement to arbitrate.

                                            3. Summary

       The Terrells have failed to show that the arbitration clause within the Deposit Agreement

is invalid. Thus, there is a valid agreement to arbitrate.

                                       B. Delegation Clause

       Having found there is a valid agreement to arbitrate, the next question “is whether the

purported delegation clause is in fact a delegation clause—that is, if it evinces an intent to have

the arbitrator decide whether a given claim must be arbitrated.” Kubala, 830 F.3d at 202 (citing

Rent-A-Ctr., 561 U.S. at 68–69). The arbitration agreement provides that “[a]ny dispute regarding

whether a particular controversy is subject to arbitration, including any claim of unconscionability

and any dispute over the enforceability, scope, reach or validity of this agreement to arbitrate

disputes or of this entire Agreement, shall be decided by the arbitrator(s).” Doc. #6-4 at 5. The



                                                  9
   Case: 4:20-cv-00167-DMB-DAS Doc #: 14 Filed: 02/09/21 10 of 11 PageID #: 268




language of this clause indicates that the parties agreed that the arbitrator should be the

decisionmaker on whether a claim is arbitrable. Although the Terrells argue that their claim is

outside of the scope of the arbitration agreement, the delegation clause specifically indicates that

the scope of the agreement is to be decided by the arbitrator. Because the Terrells do not present

any arguments that the delegation clause is invalid, the issue of whether their claim is within the

scope of the agreement must be left for the arbitrator. See Kubala, 830 F.3d at 204 (where there

is a valid delegation clause, the courts cannot resolve issue regarding whether a claim is covered

by an arbitration agreement).

                                              C. Stay

        Regions asks the Court for “an order staying this action and enjoining Plaintiffs from

proceeding with their claims against Regions” until after “the arbitration has been conducted,

concluded and confirmed in accordance with the terms of the agreement.” Doc. #7 at 5.

        Having concluded that the agreement to arbitrate includes a valid delegation clause, the

issue of arbitrability must be decided by an arbitrator. Under 9 U.S.C. § 3, the Court, “upon being

satisfied that the issue involved in such suit or proceeding is referable to arbitration under such an

agreement, shall … stay the trial of the action until such arbitration has been had in accordance

with the terms of the agreement.” Accordingly, this action will be stayed.

                                                V
                                            Conclusion

        Regions’ motion to compel arbitration [6] is GRANTED. This case is REFERRED to

arbitration for a determination of whether the Terrells’ claims are arbitrable and if so, a

determination on the merits. This action is STAYED in its entirety pending the outcome of

arbitration.




                                                 10
Case: 4:20-cv-00167-DMB-DAS Doc #: 14 Filed: 02/09/21 11 of 11 PageID #: 269




   SO ORDERED, this 9th day of February, 2021.

                                           /s/Debra M. Brown
                                           UNITED STATES DISTRICT JUDGE




                                      11
